     Case 2:19-cv-00118 Document 8 Filed 05/21/19 Page 1 of 1 PageID #: 82



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   CHARLESTON DIVISION


GREENBRIER HOTEL CORPORATION, et al.,

                               Plaintiffs,

v.                                                    CIVIL ACTION NO. 2:19-cv-00118

ACE AMERICAN INSURANCE COMPANY (CHUBB), et al.,

                               Defendants.


                                             ORDER


       The docket in this action reflects that service has not been obtained upon the defendants

within 90 days of filing of the complaint as required by Fed. R. Civ. P. 4(m). Accordingly, the

court ORDERS the plaintiffs to demonstrate good cause for not serving the defendants with

process. Failure to respond to this notice within ten days or an insufficient showing of good cause

will result in dismissal without prejudice of this case against the defendants.

       The court DIRECTS the Clerk to send of copy of this Order to counsel of record and any

unrepresented party.

                                              ENTER: May 21, 2019
